SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2013 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): São Paulo, March 25, 2013 - GOL Linhas Aéreas Inteligentes S.A. (BM&FBOVESPA: GOLL4 e NYSE: GOL), (S&P: B, Fitch: B+, Moody’s: B3), the largest low-cost and low-fare airline in Latin America, announces its results for the fourth quarter of 2012 (4Q12). All the information herein is presented in accordance with International Financial Reporting Standards (IFRS) and in Brazilian Reais (R$), and all comparisons are with the fourth quarter of 2011 (4Q11). 4Q12 HIGHLIGHTS Revenue per available seat-kilometer (RASK) grew by 10.5% over 4Q11 , owing to the strategy of rationalizing supply adopted in March 2012. IR Contacts Edmar Lopes André Carvalho Gustavo Mendes Jenifer Nicolini ri@golnaweb.com.br www.voegol.com.br/ri +55 (11) 2128-4700 Conference Calls Tuesday March 26, 2013 Portuguese 11h00 (Brazil) 10h00 (US ET) Tel.: +55 (11) 4688-6361 Code: GOL English 12h30 (Brazil) 11h30 (US ET) Tel.: +55 (11) 4688-6361 (Brazil) or +1 (786) 924-6977 (EUA) Code: GOL Live Webcast: www.voegol.com.br/ir In 4Q12, GOL incurred additional costs of R$197mm due to the winding up of Webjet’s operations and impairment of assets (for more details see the Operating Result section of this report) . Excluding these items, GOL recorded an adjusted operating loss of R$160.1mn, with a negative margin of 7.6%. In 2012 as a whole, the adjusted operating loss came to R$708.9mn, with a negative margin of 8.7%. For the book result, see the table below. GOL created Smiles S.A., a new subsidiary responsible for conducting the Company’s loyalty program. In February, 2013, the Board of Directors approved the initiation of the necessary procedures in preparation for an IPO. GOL was the most punctual airline in the country in 2012. Owing to its focus on improving operating efficiency, the Company achieved a punctuality ratio of 94% and increased the share of remote check-in use by approximately 12.0 percentage points. Financial Highlights (R$MM) 4Q12 4Q11 Chg.% Chg.% Net Revenue 2,233.5 -5.1% 7,539.3 7.5% Operating Loss (33.9) -954.8% (244.5) -270.4% Operating Margin -16.9% -1.5% -15.4 pp -11.2% -3.2% -7.9 pp EBITDA 90.4 nm 151.3 nm EBITDA Margin -9.9% 4.0% -14.0 pp -4.8% 2.0% -6.8 pp EBITDAR 246.1 nm 656.4 -60.7% EBITDAR Margin -2.1% 11.0% -13.1 pp 3.2% 8.7% -5.5 pp Net Income (Loss) 54.3 nm (751.5) -101.3% Net Margin -21.1% 2.4% -23.5 pp -18.7% -10.0% -8.7 pp 1 GOL Linhas Aéreas Inteligentes S.A Message from Management GOL’s 2012 financial results reflect the challenging scenario of the national aviation industry over the last two years due to the 18% annual increase in fuel prices, the 17% depreciation of the real against the dollar, the more than 30% increase in airport fees and exceptionally modest GDP growth. As a consequence, GOL recorded an adjusted operating loss of R$708.9 million, with a negative operating margin of 8.7% and a net loss of R$1.5 billion. The increase in fuel expense of R$680 million represented about 95% of the adjusted operating loss. GOL has adapted itself decisively in terms of domestic supply, reducing capacity by 5.4% in 2012, compared to an initial forecast of 2%. The main factors to determinate annual domestic supply were the slowdown in Brazilian GDP growth, the exchange rate and the increase in fuel prices. The Company will maintain this approach in 2013. Part of the results of this policy can be seen in GOL’s annual results, as we can see in the variation of the annual domestic load factor, which increased by 1.8 percentage points, contributing to the 3.6% upturn in annual revenue per available seat-kilometer (PRASK) in 2012. If we look at the numbers for the second half of the year only, when the strategy was more firmly applied, the domestic load factor grew by 4.0 percentage points and PRASK moved up by 6% over the same period in 2011. The Company trimmed its workforce by around 15% in 2012 in order to adapt to the market’s new growth pattern, which was a fundamental factor in controlling costs. Even with a scenario of supply reduction and devaluation of the Real against the dollar, CASK excluding fuel costs and the period adjustments grew by only 4.3% over 2011, despite the 17% devaluation of the real, reduced supply and higher fares. Due to decisions to strengthen liquidity contributed with GOL to survive the industry turbulence and ended the year with total cash (cash and cash equivalents, financial investments and short and long-term restricted cash) of around R$1.6 billion, equivalent to 20% of net revenue in the last twelve months. Despite the adjustment in the workforce, GOL was the most reliable airline in the market, with an average annual punctuality ratio of 94%. Another highlight was the continuous increase in the use of remote check-in facilities (smartphones, internet and totems), which reached 50%, 12.0 percentage points higher than in December 2011. In 2012, the Company also introduced more client options, exemplified by the special seats on the Rio-São Paulo shuttle, the new flights to Miami, Orlando and Santo Domingo and the expansion of on-board sales, which are currently present on 50% of flights. GOL also became more flexible in regard to authorization to anticipate flights at airports, an important convenience for business travelers. Also in 2012, the Company achieved its goal of turning Smiles into an independent company (Smiles S.A.), ready for an IPO. At the same time, it launched several new products that further strengthened the program, including Smiles Shopping, the purchase of miles, the new redemption platform for flights with international partner airlines, exclusives flights, a new pricing dynamic, new partnerships, among others. 2 GOL Linhas Aéreas Inteligentes S.A Smiles S.A. is awaiting approval from the CVM in order to proceed with the IPO and GOL believes that the separation of the business units will add more value to the group. The Brazilian civil aviation industry also underwent significant changes in 2012 in terms of regulation and organization. The newly-created Brazilian Airline Association (ABEAR) helped get airlines included in the payroll tax exemption program and successfully lobbied for the cancelation of the increase in the navigation fee, which would have wiped out the gains from the exemption. ABEAR has already secured some important victories and continues to play an active role in discussions over the future development of civil aviation in Brazil. The year’s most important trend was the rationalization of domestic seat supply, a crucial initiative for the construction of a more sustainable environment. As a result, in 4Q12 the national aviation industry reduced supply in months with high seasonality.In 2012 as a whole, the industry’s domestic supply edged up by only 2.7%, an exceptionally modest increase in comparison with previous years. In order to achieve RASK growth of at least 10% and resume positive operating margins in 2013, GOL has announced a reduction in domestic supply of between 8% and 10% in the first half and around 7% for the year as a whole, both of which in 12-month terms. The Company remains focused on executing its domestic market supply rationalization strategy. Future challenges will only be overcome with the help of our employees (the “Team of Eagles”), without whom our success story would not have been possible. Paulo Sérgio Kakinoff CEO of GOL Linhas Aéreas Inteligentes S.A. 3 GOL Linhas Aéreas Inteligentes S.A 2012 was an important year for the development of Smiles. Today, the loyalty program is a subsidiary of GOL (Smiles S.A.), with an independent management team. The Company’s Board of Directors also approved the initiation of pre-IPO preparatory procedures and Smiles S.A. is currently awaiting approval of its registration as a publicly-held company by the Brazilian Securities and Exchange Commission (CVM). Smiles closed the year with a series of important initiatives designed to popularize the loyalty program in Brazil: Smiles Shopping : an online platform for exchanging mileage points for products and services. The new platform provides clients with access to around 300,000 products and services options through several partners, in addition to traditional air tickets. Purchase of mileage points : an entirely new product in the Brazilian market, it offers yet another option to program members, who can now purchase miles to supplement their existing miles and exchange them for air tickets and/or other products and services from Smiles partners. New partners: Smiles formed another nationwide partnership with a large retail chain, Camisaria Colombo, and entered into an association with the Premmia Relationship Program of Petrobras Distribuidora S.A., Brazil’s largest gas station chain. Online redemption platform: this platform facilitates mileage redemption, including with international partners, and is undoubtedly an important step toward strengthening the program. Increased benefits: GOL announced a partnership between SMILES and Delta Airlines’ SkyMiles relationship program, which will provide clients with frequent exclusive benefits at airports and during flights. The benefits for SMILES Diamond clients include priority check-in and boarding on Delta flights, as well as access to the Delta Sky Clubs in Atlanta, New York (JFK) and Detroit. Similarly, Delta’s Diamond, Platinum and Gold Elite members can enjoy the same benefits as SMILES Diamond members on GOL flights and have access to VIP rooms in Guarulhos Airport in São Paulo and Galeão International Airport in Rio de Janeiro. 4 GOL Linhas Aéreas Inteligentes S.A Aviation Market: Industry Operating Data 4Q12 4Q11 % % Total System ASK (mm) 37,922 38,954 -2.6% 152,661 149,472 2.1% RPK (mm) 28,621 27,399 4.5% 113,391 107,763 5.2% Load Factor 75.5% 70.3% +5.1p.p 74.3% 72.1% +2.2p.p Domestic Market ASK (mm) 29,043 30,603 -5.1% 119,227 116,046 2.7% RPK (mm) 22,038 20,925 5.3% 86,953 81,426 6.8% Load Factor 75.9% 68.4% +7.5p.p 72.9% 70.2% +2.8p.p International Market ASK (mm) 8,879 8,351 6.3% 33,433 33,426 0.0% RPK (mm) 6,583 6,474 1.7% 26,438 26,337 0.4% Load Factor 74.1% 77.5% -3.4p.p 79.1% 78.8% +0.3p.p National Civil Aviation Agency (ANAC) figures Domestic aviation industry supply fell by 5.1% over 4Q11, while demand increased by 5.3%, resulting in a 7.5 p.p. year-over-year upturn in the load factor. The 4Q12 traffic figures reflect the industry’s current trend of controlling domestic supply through the main airlines, in response to the new cost level, as well as the sluggish growth of Brazil’s economy. The graph below shows the industry’s recent domestic supply addition trends due to the new level of growth in recent years. 5 GOL Linhas Aéreas Inteligentes S.A Aviation Market: GOL Operating Data 4Q12 4Q11 % 2011* % Total System Total ASK (mm) 12,354 14,384 -14.1% 51,836 54,770 -5.4% RPK (mm) 8,612 9,395 -8.3% 36,390 37,797 -3.7% Load Factor 69.7% 65.3% +4.4p.p 70.2% 69.0% +1.2p.p Domestic Market ASK (mm) 11,258 13,322 -15.5% 47,584 50,294 -5.4% RPK (mm) 7,961 8,754 -9.1% 33,661 34,996 -3.8% Load Factor 70.7% 65.7% +5.0p.p 70.7% 69.6% +1.2p.p International Market ASK (mm) 1,096 1,062 3.2% 4,252 4,475 -5.0% RPK (mm) 652 642 1.6% 2,729 2,801 -2.6% Load Factor 59.4% 60.4% -1.0p.p 64.2% 62.6% +1.6p.p *Pro-forma Webjet figures in 2011; National Civil Aviation Agency (ANAC) figures Domestic Market Supply on GOL’s domestic route network fell by 15.5% over 4Q11, chiefly due to the resize of the route network, as a consequence of the removal of Webjet´s aircraft from the operating fleet. Domestic demand dropped by 9.1%, mainly due to the above-mentioned reduction in supply. As a result of this strategy, the domestic load factor increased by 5.0 p.p., from 65.7%, in 4Q11, to 70.7% in the 4Q12. International Market International supply grew by 3.2% year-over-year, chiefly due to the new daily flights to Santo Domingo, Miami and Orlando, which began in December 2012. International demand moved up by 1.6%, also due to the new international routes. Load Factor As a result of the above, the total load factor climbed by 4.4 p.p. to 69.7%, from 65.3% in 4Q11. 6 GOL Linhas Aéreas Inteligentes S.A The graph* below shows new load factor growth trends following the adjustment to GOL’s domestic route network in March 2012. The following graph shows the increase in passenger revenue per available seat kilometer (PRASK) since GOL implemented its supply adjustment, in March 2012, owing to the gradual maximization of the load factor and increase in yield, both in year-over-year terms. 7 GOL Linhas Aéreas Inteligentes S.A Main Operating Indicators Operacional and Financial Data 4T12 4T11 % Var. % Var. RPK Total (mm) 9,395 -8.3% 34,461 5.6% ASK Total (mm) 14,384 -14.1% 50,373 2.9% Total Load Factor 69.7% 65.3% +4.4p.p 70.2% 68.4% +1.8 p.p Break-Even Load Factor (BELF) 81.5% 66.3% +15.2p.p 78.0% 70.6% +7.4 p.p Revenue Passengers - Pax on board ('000) 10,005 -6.9% 36,220 8.1% Aircraft Utilization (Block Hours/Day) 13.0 -9.6% 12.9 -6.2% Departures 96,328 -15.3% 326,062 6.9% Average Stage Length (km) 889 -0.5% 903 -3.0% Average Number of Operating Aircraft 138 -9.3% 134 -2.1% Fuel consumption (mm liters) 462 -15.7% 1,597 3.6% Full-time equivalent employees at period end 20,525 -13.9% 20,525 -13.9% YIELD net (R$ cents) 21.27 2.3% 19.48 1.0% Passenger Revenue per ASK net (R$ cents) 13.89 9.2% 13.33 3.6% RASK net (R$ cents) 15.53 10.5% 14.97 4.5% CASK (R$ cents) 15.76 27.2% 15.45 12.5% CASK ex-fuel (R$ cents) 9.40 32.9% 9.38 8.4% Adjusted CASK (R$ cents)¹ 15.76 17.1% 15.45 10.0% Adjusted CASK ex-fuel (R$ cents)¹ 9.40 16.0% 9.38 4.3% Average Exchange Rate² 1.80 14.2% 1.67 16.7% End of period Exchange Rate² 1.88 8.9% 1.88 8.9% WTI (avg. per barrel, US$)³ 94.06 -5.6% 95.11 -0.9% Price per liter Fuel (R$) 1.98 21.0% 1.92 18.0% Gulf Coast Jet Fuel Cost (average per liter, US$)³ 0.76 1.7% 0.77 1.0% 1. Excludes additional expenses in 4Q12 (for more details, see the “Operating Result” section). 2. Source: Central Bank 3. Bloomberg 4. Expenses with fuel/ liters consumed 8 GOL Linhas Aéreas Inteligentes S.A Income Statement in IFRS (R$ thousand) Income Statement 4Q12 4Q11 %Var. %Var. Net operating revenues -5.1% 7.5% Passenger 1,873,683 1,998,024 -6.2% 7,159,987 6,713,029 6.7% Cargo and other 245,812 235,523 4.4% 943,572 826,279 14.2% Operating Costs and Expenses 9.2% 15.7% Salaries, wages and benefits (388,521) (447,573) -13.2% (1,569,671) (1,560,436) 0.6% Aircraft fuel (933,523) (915,367) 2.0% (3,742,219) (3,060,665) 22.3% Aircraft rent (166,430) (155,661) 6.9% (644,031) (505,058) 27.5% Sales and marketing (120,833) (129,536) -6.7% (426,582) (422,696) 0.9% Landing fees (136,394) (113,445) 20.2% (559,421) (395,249) 41.5% Aircraft and traffic servicing (139,924) (140,890) -0.7% (528,735) (484,642) 9.1% Maintenance materials and repairs (166,988) (135,256) 23.5% (417,990) (434,181) -3.7% Depreciation (147,472) (124,319) 18.6% (519,631) (395,807) 31.3% Other (276,983) (105,400) 162.8% (600,892) (525,078) 14.4% Operating Result (EBIT) 954.8% -270.4% EBIT Margin -16.9% -1.5% -15.4pp -11.2% -3.2% -7.9pp Other Income (expenses) 82.1% -10.1% Interest expense (118,940) (129,094) -7.9% (453,731) (414,430) 9.5% Interest revenue 17,731 40,564 -56.3% 99,287 147,508 -32.7% Exchange variation gain (loss) (18,129) (19,290) -6.0% (284,571) (398,897) -28.7% Net hedge results 4,868 56,577 -91.4% 50,336 (52,425) nm Other expenses, net (13,484) (19,020) -29.1% (90,530) (37,669) 140.3% Income (loss) before income taxes 366.1% -58.4% Income tax 38,445 158,431 -75.7% 71,907 248,880 -71.1% Net income (loss) nm -101.3% Net Margin -21.1% 2.4% -23.5pp -18.7% -10.0% -8.7pp EBITDA nm nm EBITDA Margin -9.9% 4.0% -14.0pp -4.8% 2.0% -6.8pp EBITDAR nm -60.7% EBITDAR Margin -2.1% 11.0% -13.1pp 3.2% 8.7% -5.5pp As of 4Q12, the Company began reconciling EBIT and EBITDA as per CVM Instruction 527. In order to visualize the reconciliation see the “ Operating Result” section. We also show the reconciliation of EBITDAR, given its importance as a specific aviation industry indicator. 9 GOL Linhas Aéreas Inteligentes S.A Net Revenue (R$ million) Net revenue came to R$2,119.5mn in 4Q12, 5.1% down on the R$2,233.5mn reported in 4Q11 , chiefly due to the 14.1% reduction in supply, due to the removal of Webjet´s aircrafts from the operating fleet in November 2012. RASK grew by 10.5% year-over-year, chiefly due to the domestic supply rationalization strategy adopted by the Company as of the end of 1Q12. Net Revenue (R$ million) 4Q12 4Q11 % Var. % Var. Net Revenue (R$MM) 2,233.5 -5.1% 7,539.3 7.5% Net RASK (R$ cents) 10.5% 4.5% Passenger Net Revenue (R$MM) 1,998.0 -6.2% 6,713.0 6.7% Net PRASK (R$ cents) 9.2% 3.6% Ancillary Revenue (R$MM) 235.5 4.4% 826.3 14.2% Net Ancillary per ASK 21.5% 11.0% *Webjet’s figures as of October 3, 2011. N ominal net passenger revenue totaled R$1,873.7mn, 6.2% down on the R$1,998.0mn recorded in 4Q11, due to the reduction of supply in the period. Net passenger revenue per ASK (PRASK) moved up by 9.2% , thanks to the efforts to maximize the load factor, which moved up by 4.4 p.p., combined with a 2.3% upturn in yield. For the eleventh consecutive month since the adoption of this strategy, PRASK posted a month-on-month increase, according to the latest figures (February’s traffic release). In the second half of 2012, when the flight rationalization strategy adopted at the end of March was strengthening, PRASK increased by 6% over the same period in 2011 , fueled by the 4.0 p.p. period upturn in the domestic load factor and the 0.6% increase in yield. Ancillary revenue totaled R$245.8mn, 4.4% up on the R$235.5mn reported in 4Q11 due to: (i) the upturn of around 30% in revenue from no show and ticket cancellations; (ii) the approximate 2.5% increase in cargo revenue, and (iii) the 145% upturn in revenue from on-board sales, which are now present on 50% of GOL’s flights. These increases were partially offset by the 14.1% period reduction in supply. Ancillary revenue per ASK grew by 21.5%. 10 GOL Linhas Aéreas Inteligentes S.A Operating Expenses Operating expenses were R$2,477.1mn in 4Q12, 9.2% up on the R$2,267.4mn posted in 4Q11. Total CASK came to 20.05 cents (R$), 27.2% up year-over-year, while CASK ex-fuel climbed by 32.9% to 12.40 cents (R$). In 4Q12, GOL incurred additional expenses of R$197mn from the winding up of Webjet’s operations, non-cash expenses regarding impairment of assets and expenses from logistics and the reallocation of passengers due to the discontinuation of Webjet’s activities. For more details see the Operating Result section of this report Excluding these additional costs , total operating expenses remained flat over 4Q11, while total CASK increased by 17.1% to 18.46 cents (R$) and CASK ex-fuel moved up by 16.0%. to 10.90 cents (R$). Operating Expenses (R$ MM) 4Q12 4Q11 % Var. % Var. Aircraft fuel (915.4) 2.0% (3,060.7) 22.3% Salaries, wages and benefits (447.6) -13.2% (1,560.4) 0.6% Aircraft rent (155.7) 6.9% (505.1) 27.5% Sales and Marketing (129.5) -6.7% (422.7) 0.9% Landing Fees (113.4) 20.2% (395.2) 41.5% Aircraft and Traffic Servicing (140.9) -0.7% (484.6) 9.1% Maintenance, Materials and Repairs (135.3) 23.5% (434.2) -3.7% Depreciation and Amortization (124.3) 18.6% (395.8) 31.3% Other Operating Expenses (105.4) 162.8% (525.1) 14.4% Total Operating Expenses 9.2% 15.7% Total ex-fuel 14.2% 11.5% 11 GOL Linhas Aéreas Inteligentes S.A Operating Expenses per ASK 4Q12 4Q11 % Var. % Var. Aircraft fuel (6.36) 18.7% (6.08) 18.8% Salaries, wages and benefits (3.11) 1.1% (3.10) -2.2% Aircraft rent (1.08) 24.5% (1.00) 23.9% Sales and Marketing (0.90) 8.6% (0.84) -1.9% Landing Fees (0.79) 40.0% (0.78) 37.5% Aircraft and Traffic Servicing (0.98) 15.6% (0.96) 6.0% Maintenance, Materials and Repairs (0.94) 43.8% (0.86) -6.4% Depreciation and Amortization (0.86) 38.1% (0.79) 27.6% Other Operating Expenses (0.73) 206.0% (1.04) 11.2% Total CASK 27.2% 12.5% CASK ex-fuel 32.9% 8.4% Aircraft fuel costs per ASK totaled 7.56 cents (R$), 18.7% up over 4Q11, chiefly due to the fact that jet fuel prices remained high throughout the quarter, 21% more than in the same period last year. This was partially offset by the period decline of around 16% in fuel consumption due to reduced supply. Fuel expenses accounted for around 38% of total consolidated expenses in 4Q12, versus 40% in 4Q11. Salaries, wages and benefits per ASK came to 3.14 cents (R$), virtually flat in relation to 4Q11. The normalization in this line’s growth was due to the Company’s decision to resize its workforce to maintain its disciplined business plan. GOL closed the quarter with 17,676 employees, 14% down on the 20,525 recorded at the end of 4Q11. The workforce at the close of 2012 still included Webjet’s 850 employees, who were laid off and reinstated at a later date, due to a court order issued before the end of the year. Aircraft rent per ASK stood at 1.35 cents (R$), 24.5% up on 4Q11, due to the 14% period depreciation of the real against the dollar, given that these expenses are dollar-pegged, combined with the lower cost dilution between the periods due to the 14.1% year-over-year decline in ASK. These expenses were partially offset by the lower number of aircraft under operational leasing contracts (96 in 4Q12, versus 101 in 4Q11). Sales and marketing expenses per ASK totaled 0.98 cents (R$) in 4Q12, 8.6% up on 4Q11, chiefly due to additional expenses from GOL’s sales advertising campaign and expenses related to the purchase of miles from international partners (13.0% more than 2011), partially offset by the period decline in sales volume. Landing fees per ASK came to 1.10 cents (R$), 40.0% up on 4Q11, due to the negative impact of the new fee calculation methodology introduced by Infraero (increase in landing and navigation assistance fees), together with the impact of the 14% average depreciation of the real against the dollar on costs related to the Company’s international operations. 12 GOL Linhas Aéreas Inteligentes S.A Aircraft and traffic servicing expenses per ASK increased by 15.6% over 4Q11 to 1.13 cents (R$), chiefly due to the 14% average depreciation of the real against the dollar and additional expenses with legal consulting and advisory services related to the Smiles project. This result was partially offset by the 15.3% decrease in landings between the periods. Maintenance, materials and repairs per ASK stood at 1.35 cents (R$), 43.8% up on 4Q11, chiefly due to the increase in the number of engine removals between the periods, combined with the 14% average depreciation of the real against the dollar, given that most maintenance expenses are dollar-pegged. These costs were partially offset by the reduced cost of engine overhauls due to the agreement between GOL and Delta Techops. Depreciation and amortization per ASK increased by 38.1% over 4Q11 to 1.19 cents (R$), due to the upturn in the depreciation of estimated aircraft reconfiguration costs which will be incurred when the aircraft are returned, and costs from improvements related to major engine maintenance established in the contracts. Other operating expenses per ASK moved up by 208% over 4Q11 to 2.24 cents (R$), chiefly due to the provisioning of R$140mn for the winding up of Webjet’s activities and non-cash expenses from the period revaluation of assets ( for more details see the Operating Result section of this report ). Both entries will result in economic benefits for the Company in 2013. Operating Result The 4Q12 consolidated operating result (EBIT) was a negative R$357.6, with a negative operating margin of 16.9%, versus the negative R$33.9mn and negative margin of 1.5% recorded in 4Q11. Excluding the additional entries in the period, the 4Q12 adjusted operating loss came to a negative R$160.9mn with a negative margin of 7.6%. Annual EBIT was a negative R$905.6mn, with a negative margin of 10.3%. Excluding the additional entries, the 2012 adjusted operating loss amounted to a negative R$708.9mn, with a negative margin of 8.7% , 95% of which, or R$680 million, due to the increase in the jet fuel price. Despite the negative results, GOL reacted to this scenario and reduced domestic supply 5.4% in the year, aiming to adjust its structure to the new growth pattern. The first results from these measures were achieved in the second half of 2012. The domestic load factor grew by 4.4 p.p. and PRASK increased by 6%. In the final months, this indicator recorded double-digit year-over-year growth. GOL believes that this strategy will enable the recovery of operating margins in the short term. 13 GOL Linhas Aéreas Inteligentes S.A EBITDAR (R$ million) 4Q12 4Q11 % Var. % Var. Net Revenue 2,233.5 -5.1% 7.539,3 7,5% Operating Costs and Expenses (2,267.4) 9.2% (7.783,8) 15,7% EBIT (33.9) -954.8% (244,5) 270,4% EBIT Margin -16.9% -1.5% -15.4 pp -11,2% -3,2% -7,9 pp Depreciation and Amortization (124.3) 18.6% (395,8) 31,3% EBITDA 90.4 nm 151,3 nm EBITDA Margin -9.9% 4.0% -14.0 pp -4,8% 2,0% -6,8 pp Aircraft Rent 6.9% 27,5% EBITDAR 246.1 nm 258,0 656,4 -60,7% EBITDAR Margin -2.1% 11.0% -13.1 pp 3,2% 8,7% -5,5 pp As of 4Q12, the Company began reconciling EBIT and EBITDA in accordance with CVM Instruction 527, where: EBIT net loss (income) plus income and social contribution taxes and the net financial result; and EBITDA net loss (income) plus income and social contribution taxes, the net financial result and depreciation and amortization. We also show the reconciliation of EBITDAR, given its importance as a specific aviation industry indicator, where: EBITDAR net loss (income) plus income and social contribution taxes, the net financial result, depreciation and amortization, and aircraft operational leasing expenses. EBIT, EBITDA and EBITDAR Reconciliation (R$MM) 4Q12 4Q11 % Var. % Var. Net Income (loss) 54.3 nm (751,5) 101,3% (+) Income Tax 158.4 -75.7% 248,9 -71,1% (+) Net Financial Result (70.3) 82.1% (755,9) -10,1% EBIT (33.9) 954.8% (244,5) 270,4% (+) Depreciation and amortization (124.3) 18.6% (395,8) 31,3% EBITDA 90.4 nm 151,3 nm (+) Aircraft rent (155.7) 6.9% (505,1) 27,5% EBITDAR 246.1 nm 656,4 -60,7% Also in accordance with Instruction 527, GOL opted to use ADJUSTED EBIT, EBITDA and EBITDAR in the belief that adjusting for provisions for the winding up of Webjet’s operations and impairment losses gives a better understanding of the Company’s operating result. On December 31, 2012, the Company revalued the Varig brand under the new perspectives related to the economic benefits generated by its future use. As a result, the Company recognized provisions for impairment totaling R$56.8 million. 14 GOL Linhas Aéreas Inteligentes S.A As announced to the market in a Material Fact dated November 23, 2012, the Company recognized provisions for additional expenses of R$140mn incurred by GOL and Webjet from the winding up of the latter’s operations. These entries refer to additional costs with personnel, the maintenance and devolution of aircraft, logistics and the reallocation of Webjet’s passengers. Ajusted EBIT, EBITDA and EBITDAR (R$MM) 4T12 4T11 % Var. % Var. (+) Webjet provision* - nm - nm (+) Impairment ** - nm - nm Operating result (EBIT) (33.9) 954.8% (244.5) 270.4% Ajusted operating result (EBIT) (33.9) 374.2% (244.5) 189.9% Ajusted operantig margin -7.6% -1.5% -6.1pp -8.7% -3.2% -5.5pp EBITDA 90.4 nm 151.3 nm Ajusted EBITDA 90.4 nm 151.3 nm Ajusted EBITDA margin -0.6% 4.0% -4.6 pp -4.8% 2.0% -6.8pp EBITDAR 246.1 nm 656.4 -60.7% Adjusted EBITDAR 246.1 -37.8% 656.4 -30.7% Adjusted EBITDAR margin 7.2% 11.0% -3.8pp 5.6% 8.7% -3.1pp *R$124 million of additional provisions (note 11 of the financial statements) and other additional expenses related to logistics and passenger re-accommodation due to the end of Webjet’s Operations. **For more details on impairment adjustment, see note 18 to the financial statements. Hedge Result The Company makes use of hedge accounting to record some of its derivative instruments. In 4Q12, the Company recorded net income from hedge operations of R$14.8mn Hedge Results (R$MM) Fuel Foreign Exchange Interest Rate Total Subtotal – Designed for Hedge Accounting 21.4 - (3.0) 18.4 Subtotal – Non-designed for Hedge Accounting - (5.6) 2.00 (3.6) Total OCI (net of taxes) - *OCI (Other Comprehensive Income) or Statement of Comprehensive Income is a transitional account where positive and negative fair value adjustments of future operations are booked, designated for effective cash flow hedge. The purpose is to state income as close to the Company’s reality as possible. As the results from operations occur in their respective accrual periods, they are incorporated into the Company's income. GOL records the fair value of hedges due in future periods that aims to cash flow protection. Of this total, R$9.9mn was recognized in the operating result and R$4.9mn in the financial result (for more details, see the Financial Result section). 15 GOL Linhas Aéreas Inteligentes S.A Hedge Results (R$MM) Fuel Foreign Exchange Interest Rate Total Financial Result 11.5 (5.6) (1.0) 4.9 Operational Result 9.9 9.9 Total Fuel: fuel consumption hedge transactions, which are effected through crude oil and its by-products (WTI, Brent and heating oil) generated gains of R$21.4mn in the quarter. Foreign Exchange: foreign exchange hedge transactions designed to protect the Company’s cash flow generated losses of R$5.6mn, which were booked under the financial result. Interest: swap transactions to protect cash flow from aircraft leasing against an increase in interest rates generated a net expense of R$1.0mn, which was booked under the financial result. The table below shows the nominal value of derivatives contracted as a hedge against future expenses, the derivatives’ average contracted rate and the percentages of hedged fuel exposure on an accrual basis on December 31, 2012: Fuel 1Q13 2Q13 3Q13 4Q13 1Q14-1Q15 Notional Volume in Barrels ('000) 825 339 270 280 1.244 Price per Barrel (US$)* 112.90 105.55 106.63 105.63 103.93 Percentage of Protected Exposition 21% 9% 7% 7% 6% **Total in R$MM Foreign Exchange 1Q13 2Q13 3Q13 4Q13 1Q14-1Q15 Notional Volume in Barrels ('000) 150.5 99.0 59.5 59.2 - Price per Barrel (US$)* 2.08 2.07 2.06 2.06 - Percentage of Protected Exposition 28% 17% 10% 10% - Total in R$MM - *Weighted average of derivative strike prices. ** On 12/31/2012, the exchange rate was R$2.0435 / US$1.00. All the financial instruments used for hedging purposes this quarter consisted of Brent and WTI options, Libor interest rate swaps and dollar futures. GOL focuses on simplified derivative structures, aiming to reduce its operating risks and ensure as much compliance as possible with the targets established in its annual budget. 16 GOL Linhas Aéreas Inteligentes S.A Financial Result The 4Q12 net financial result was an expense of R$128.0mn, 82.1% higher than the R$70.3mn expense recorded in 4Q11. Financial Result (R$ MM) 4Q12 4Q11 % Var. % Var. Interest expense (129.1) -7.9% (414.4) 9.5% Financial leasing 3.9% 16.7% Interest expenses -10.8% 7.5% Exchange variation (19.3) -6.0% (398.9) -28.7% Financial revenue 17.7 40.6 -56.3% 99.3 147.5 -32.7% Hedge Results 4.9 56.6 -91.4% 50.3 (52.4) nm Others (19.0) -29.1% (37.7) 140.3% Net Financial Result 82.1% -10.1% Interest expense totaled R$118.9mn, 7.9% down over 4Q11, chiefly due to the decline in the CDI interbank rate, which reduced interest on CDI-indexed debt, such as the 4th and 5th debenture issues. This expense was partially offset by period funding operations and by the 9% depreciation in the end-of-period US$/
